Citation Nr: 0629526	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In April 2006, the veteran failed to report for his scheduled 
travel Board hearing.  The veteran's representative asked 
that the hearing be rescheduled in a June 2006 letter.  In a 
June 2006 statement, the veteran asked for his hearing to be 
rescheduled because he did not receive notice that a hearing 
had been scheduled in April 2006.  

The Board notes that there is a February 2006 letter in the 
veteran's claims folder notifying the veteran that hearing 
had been scheduled for April 13, 2006.  The address on the 
letter was identical to the address provided by the veteran's 
representative in the June 2006 letter.  Additionally, the 
address was identical to the one provided by the veteran in a 
December 2005 statement.  

Notwithstanding the veteran's and his accredited 
representative's assertions, the Board points out that there 
is a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties. Clear evidence to the contrary is required 
to rebut the presumption of regularity. Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  While Ashley dealt with regularity 
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity.  For example, the claims file does 
not reflect that the United States Postal Service returned 
the notice letter as undeliverable.  As such, the Board 
presumes that the notice was sent to the veteran, at his then 
current address of record, and was received by him.

The travel Board hearing will not be rescheduled, as no 
motion for a new hearing date was filed within 15 days of the 
originally scheduled hearing date.  38 C.F.R. § 20.704(d) 
(2005).  Further, no good cause has been shown.  

It is important for the veteran to understand that a Veterans 
Law Judge traveled from Washington DC to No. Little Rock, 
Arkansas, in order to hear the veteran's testimony, and he 
did not attend, despite notice being provided to him.  The 
Board will proceed with this case.   


FINDING OF FACT

The evidence does not show that the veteran has occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, post-traumatic stress 
disorder.  38 C.F.R. § 4.130.  The diagnostic criteria set 
forth in The American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- 
IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 61-70 indicates the veteran has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well, and has 
some meaningful relationships.  A GAF score of 51-60 
indicates that the veteran has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41-50 indicates that the veteran has serious 
symptoms or any serious impairment on social, occupational, 
or school functioning.  

In December 2005, the veteran's daughter wrote a statement in 
support of his claim.  She stated that he drank alcohol as 
long as she could remember, and that his drinking was the 
cause of the difficulty in their relationship.  She believed 
that the veteran abused alcohol because of his experiences in 
Vietnam.  

In December 2005, the veteran's wife wrote a statement in 
support of his claim.  She stated that she had been married 
to the veteran for 35 years.  She believed that the veteran 
had daily panic attacks and reported that he had problems 
remembering tasks he was supposed to do during the day.  She 
changed the sheets daily because the veteran woke up in a 
sweat every night.  She also described the veteran's alcohol 
abuse and its negative effect on their grandson.  The veteran 
and his wife have been separated at least 12 times during 
their 35 year marriage, but the veteran's wife stated that 
she would always come back because she loved him.  She 
attributed his alcohol abuse to his experiences in Vietnam.  

With regard to the veteran's wife's opinion that he had daily 
panic attacks, she does not have the medical expertise 
required to diagnose a panic attack.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The veteran receives treatment for PTSD at VA medical 
facilities.  In November 2005, he was seen at the PTSD 
medication clinic.  He reported increased anxiety, including 
daily panic symptoms and increase alcohol use.  He reported 
drinking twelve beers per day.  The physician attributed the 
panic symptoms to alcohol abuse rather than PTSD.  The 
veteran arrived at his appointment appropriately dressed and 
groomed.  Upon examination, his affect was slightly anxious.  
His thoughts were logical and goal directed.  The physician 
did not observe psychosis or suicidal ideation.  The veteran 
was assigned a GAF score of 48.  The Board finds that the 
post-service medical record, as whole, provides evidence 
against this claim.

In June 2004, the veteran underwent a VA PTSD examination.  
The examiner reviewed the veteran's claims folder.  The 
veteran reported recurring nightmares which caused him to 
wake up in a sweat.  He complained about intrusive thoughts 
of Vietnam.  He did not report survivor guilt, but he 
experienced guilt about some of his actions in service, such 
as burning villages.  He avoided crowds and war movies.  He 
reported that he was close to his wife of 34 years.  The 
veteran reported working as a truck driver until 1999, when 
he received a DUI.  At home, he spent time working in his 
garden and taking care of his grandson.  He also had a few 
friends that he visited occasionally.  

Upon examination, the veteran was appropriately dressed and 
groomed.  He was cooperative with the examiner.  He displayed 
anxiety and some dysphoria, both of which were "fairly 
mild."  The veteran's speech was within normal limits with 
regard to rate and rhythm.  His mood was euthymic with some 
anxiety and depression.  His affect was appropriate to 
content, his thought processes and associations were logical 
and tight, with no loosening of associations or confusion.  
No memory impairment was observed.  The veteran did not 
complain of hallucinations and the examiner did not observe 
delusional behavior.  The veteran's insight and judgment were 
adequate.  The veteran was diagnosed with PTSD and assigned a 
GAF score of 52.  The examiner concluded that there was no 
evidence that the veteran's PTSD symptoms precluded 
employment.  

In June 2004, the veteran applied for disability benefits 
from the Social Security Administration (SSA), who determined 
that the veteran was disabled primarily due to chronic 
obstructive pulmonary disease, with mood disorders as a 
secondary diagnosis.  Although the veteran asserted he was 
disabled since April 1999 due to PTSD, depression, and a 
breathing problem, SSA determined that his conditions did not 
become disabling until September 2003.  Additionally, PTSD 
was not found to be the primary cause of the veteran's 
disability.

The Board finds that the SSA determination provides, overall, 
more evidence against this claim.  For example, at his June 
2004 SSA mental evaluation, the veteran appeared restless but 
had no unusual behaviors or psychotic symptoms.  He spoke 
spontaneously with no pressure or flight of ideas.  His 
affect was anxious and his mood was "fair."  He denied 
suicidal ideation.  He reported sleep disturbances.  His 
memory did not appear to be impaired.  The examiner found 
some concreteness to his abstract thinking.  The examiner 
noted that the veteran got along with his family, but avoided 
strangers and crowds.  He was diagnosed with dysthymic 
disorder and PTSD.  The findings, overall, did not indicate 
that a increased evaluation was in order.   

In February 2004, a VA PTSD Medication Clinic report showed 
that the veteran did not sleep well.  He reported only 
receiving about 2 to 3 hours of sleep each night.  Upon 
examination, his affect was anxious.  His psychomotor 
activity and speech were normal.  His thoughts were logical 
and goal directed.  No psychosis or suicidal ideation was 
observed.  The veteran was diagnosed with PTSD, alcohol 
abuse, and a depressive disorder.  His GAF score was 55.  The 
Board finds this report provides more evidence against this 
claim.   

A November 2003 VA PTSD outpatient care note shows that the 
veteran felt depressed because he was not working.  He 
reported decreased energy and variable sleep and appetite.  
He reported a worsening of symptoms after he lost his job in 
1999 due to a DUI.  The examiner did not observe psychosis.  
The veteran denied suicidal ideation.  His affect was 
anxious, his psychomotor activity and speech were normal.  
His thoughts were logical and goal directed.  He was assigned 
a GAF score of 55.  

In May 2003, the veteran sought PTSD treatment at the Vet 
Center, where he reported sleeping problems, nightmares, 
intrusive thoughts of Vietnam, anxiety, hyper vigilance, and 
isolation.  The veteran reported being unemployed since 1999.  
He worked as a truck driver until he received a DUI and lost 
his job as a result.  He reported that he tried to take a 
very active role in his grandson's life because his 
grandson's father was absent.  The physician's plan was to 
treat the veteran with individual therapy sessions and to 
refer him to the IAC program.  

The Board must find that the evidence discussed above does 
not show that the veteran meets the criteria for a 50 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

The June 2004 VA PTSD examiner stated that the veteran's PTSD 
symptoms did not preclude him from working.  Importantly, 
there is significant evidence showing that the veteran became 
unemployed as the result of a DUI, not because of his PTSD 
symptoms.  Additionally, there is no evidence of record that 
the veteran ever had flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, or disturbances of mood and motivation.  

The Board acknowledges that a November 2005 VA medical report 
indicates that the veteran reported daily panic attacks.  
However, it is clear that the statement reflects no more than 
a recording of medical history provided by the veteran, 
rather than an endorsement of that history as demonstrating 
an in-service etiology of the disorder.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA can not reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. 
g.,Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  In this case, the Board finds that daily panic 
attacks are not indicated in this case. 

There is some evidence that the veteran has difficulty 
maintaining effective social relationships.  The veteran's 
wife stated that in their 35 years of marriage, they had 
separated at least 12 times.  However, they remained married.  
The veteran's troubles with his daughter were attributed to 
alcohol abuse, rather than PTSD symptoms.  The veteran had a 
good relationship with is grandson and reported having a few 
friends that he visited occasionally.  

With regard to the veteran's clear alcohol abuse, the law 
specifically states that "no compensation shall be paid if 
the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 
1131 (West 2002).

The Board observes that the veteran's GAF scores have 
decreased over the past three years.  However, his PTSD 
symptomatology does not meet the criteria for a 50 percent 
evaluation.  GAF scores alone do not warrant an increased 
evaluation.  

The evidence and examinations discussed above are entitled to 
great probative weight and are found to provide evidence 
against the claim.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's PTSD 
does not more closely approximate a 50 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  
The veteran does not meet the criteria for a 50 percent 
evaluation under DC 9411.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2004 and March 2005, as well as information 
provided in the July 2005 statement of the case (SOC) and 
December 2005 supplemental statement of the case (SSOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the July 2005 SOC and December 2005 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the July 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
March 2004 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the March 2005 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March 2004 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that in a May 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial increased evaluation for PTSD is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


